In our opinion reversing the judgment were discovered some immaterial inaccuracies. These have been corrected. From the motion for rehearing it appears that the purport of some language used has been misconstrued. This has been eliminated from the opinion.
We are impelled to adhere to the conclusion already expressed that the judgment must stand reversed because of the failure in the court's charge to make any application whatever of the law relating to self-defense. That such application was demanded is not open to debate. Edwards v. State, 96 Tex.Crim. R.,259 S.W. 578; Francis v. State, 7 Tex. Cr. App. 501; Riojas v. State, 9 Tex. Cr. App. 95; Davis v. State, 10 Tex.Crim. R.; Reagan v. State, 84 Tex.Crim. R., 208 S.W. 523. The omission was pointed out by timely written objection, which was not responded to by the court.
The state's motion for rehearing is overruled.
Overruled. *Page 578